United States Court of Appeals
                                   For the First Circuit
                                      _____________________

No. 16-1285

                                IN RE: RICHARD D. CRAWFORD

                                              Debtor,
                                        __________________

                                     PREMIER CAPITAL, LLC,

                                          Plaintiff, Appellee,

                                                   v.

                                    RICHARD D. CRAWFORD,

                                        Defendant, Appellant.
                                        __________________

                                             Before
                                Thompson and Barron, Circuit Judges,
                                  and McConnell,* District Judge.
                                      __________________

                                        ORDER OF COURT

                                      Entered: October 25, 2016

      The October 24, 2016 opinion of this court is withdrawn as it issued in error, and the
judgment of even date is vacated.

                                                        By the Court:

                                                     /s/ Margaret Carter, Clerk
cc:
Hon. Leo T. Sorokin
Robert M. Farrell, Clerk, United States District Court for the District of Massachusetts
Mark S. Furman
Emily Clair Shanahan
John David Finnegan
Thomas H. Curran
Peter Antonelli
Douglass C. Lawrence

       *
           Of the District of Rhode Island, sitting by designation.